Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 67 - 88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1700516.
R1-1700516 teaches:

67. (New) A method for use in a wireless transmitter of a wireless communication network, the method comprising: 
	transmitting, to a wireless receiver of the wireless communication network, control information relating to a slot, the control information including: 
	an indication of whether the slot is of a first type or a second type (mini-slots are indicated to the UE dynamically, Section 2, this implies that slot type is indicated); and 
	when the slot is of the second type, a reference signal timing indication (a mini-slot contains DMRS at position(s) relative to the start of the mini-slot, Section 1); 
	wherein: 
	a slot of the first type corresponds with a prescheduled slot interval (a (normal) slot always corresponds with a prescheduled slot interval); and 
	a slot of the second type either starts between prescheduled slot interval boundaries and has an arbitrary length or starts at a prescheduled slot interval boundary and has a reduced length (a mini-slot is described with these features in Section 1).  

68. (New) The method of claim 67, wherein an explicit reference signal timing indication is absent in the control information when the slot is of the first type, the absence of an explicit reference signal timing indication signifying a predefined reference signal timing (If the slot is a normal slot, then the predefined RS is used, Section 2).  

69. (New) The method of claim 68, wherein the predefined reference signal timing is a predefined offset relative to a predetermined symbol in the slot, the predetermined symbol being one of: 
	an initial symbol for transmission of control data, an initial symbol for transmission of at least data, an initial symbol for transmission of data only, an initial symbol comprising a control resource set, CORESET, to be monitored for downlink control signaling, an initial symbol in a slot interval, a final symbol for transmission of control data, a final symbol for transmission of at least data, a final symbol for transmission of data only, a final symbol comprising a CORESET to be monitored for downlink control signaling, and a final symbol in a slot interval (a mini-slot contains DMRS at position(s) relative to the start of the mini-slot, Section 1).  

70. (New) The method of claim 68, wherein the control information includes an indication of a data channel starting position (UE needs to detect control information in order to decode data, Section 2.2), and the predefined reference signal timing is a predefined offset relative to the indicated data channel starting position (a mini-slot contains DMRS at position(s) relative to the start of the mini-slot, Section 1).  

71. (New) The method of claim 67, wherein the reference signal comprises a demodulation reference signal, DM-RS (a mini-slot contains DMRS, Section 1).  

72. (New) The method of claim 67, wherein the reference signal timing indication is associated with a plurality of reference signals (mini-slot contains DMRS positions, Section 1).  

73. (New) The method of claim 72, wherein each reference signal in the plurality of reference signals has independent timing (multiple patterns of mini-slots are supported, Section 2.1, this implies the reference signals relative to the start of a mini-slot would have multiple patterns, each pattern independent of the other patterns, different patterns imply different timings).  

74. (New) The method of claim 72, wherein a first reference signal in the plurality of reference signals has independent timing and a second reference signal in the plurality of reference signals has a fixed offset relative to the first reference signal, and wherein the reference signal timing indication comprises an explicit timing indication of the first but not of the second reference signal (dynamic scheduling of mini-slots avoids RS of slot-based transmission, Section 2.1, the RS of a regular slot would have an explicit timing indication whereas the mini-slots would have independent timing based on the schedule of the mini-slot).  

75. (New) The method of claim 67, wherein the control information comprises an explicit reference signal timing indication for at least one reference signal (dynamic scheduling of mini-slots avoids RS of slot-based transmission, Section 2.1, the RS of a regular slot would have an explicit timing indication whereas the mini-slots would have independent timing based on the schedule of the mini-slot).  

76. (New) The method of claim 67, wherein the slot of the second type is a mini-slot comprising a schedulable number of symbols, and the schedulable number of symbols is less than the number of symbols of a slot interval (mini-slots are dynamically scheduled with differing numbers of symbols, starting positions, and ending positions, Section 2.1).  

77. (New) A wireless transmitter comprising processing circuitry operable to: transmit, to a wireless receiver, control information relating to a slot, the control information including: 
	an indication of whether the slot is of a first type or a second type (mini-slots are indicated to the UE dynamically, Section 2, this implies that slot type is indicated); and 
	when the slot is of the second type, a reference signal timing indication (a mini-slot contains DMRS at position(s) relative to the start of the mini-slot, Section 1); 
	wherein: 
	a slot of the first type corresponds with a predetermined slot interval (a (normal) slot always corresponds with a prescheduled slot interval); and 
	a slot of the second type either starts between predetermined slot interval boundaries and has an arbitrary length or starts at a predetermined slot interval boundary and has a reduced length (a mini-slot is described with these features in Section 1).  

78. (New) The wireless transmitter of claim 77, wherein an explicit reference signal timing indication is absent in the control information when the slot is of the first type, the absence of an explicit reference signal timing indication signifying a predefined reference signal timing (If the slot is a normal slot, then the predefined RS is used, Section 2).  

79. (New) The wireless transmitter of claim 78, wherein the predefined reference signal timing is a predefined offset relative to a symbol in the slot being one of: 
	an initial symbol for transmission of control data, an initial symbol for transmission of at least data, an initial symbol for transmission of data only, an initial symbol comprising a control resource set, CORESET, to be monitored for downlink control signaling, an initial symbol in a slot interval, a final symbol for transmission of control data, a final symbol for transmission of at least data, a final symbol for transmission of data only, a final symbol comprising a CORESET to be monitored for downlink control signaling, and a final symbol in a slot interval (a mini-slot contains DMRS at position(s) relative to the start of the mini-slot, Section 1).  

80. (New) The wireless transmitter of claim 78, wherein the control information includes an indication of a data channel starting position (UE needs to detect control information in order to decode data, Section 2.2), and the predefined reference signal timing is a predefined offset relative to the indicated data channel starting position (a mini-slot contains DMRS at position(s) relative to the start of the mini-slot, Section 1).  

81. (New) The wireless transmitter of claim 77, wherein the reference signal comprises a demodulation reference signal, DM-RS (a mini-slot contains DMRS, Section 1).  

82. (New) The wireless transmitter of claim 77, wherein the reference signal timing indication is associated with a plurality of reference signals (mini-slot contains DMRS positions, Section 1).  

83. (New) The wireless transmitter of claim 82, wherein each reference signal in the plurality of reference signals has independent timing (multiple patterns of mini-slots are supported, Section 2.1, this implies the reference signals relative to the start of a mini-slot would have multiple patterns, each pattern independent of the other patterns, different patterns imply different timings).  

84. (New) The wireless transmitter of claim 82, wherein a first reference signal in the plurality of reference signals has independent timing and a second reference signal in the plurality of reference signals has a fixed offset relative to the first reference signal, and wherein the reference signal timing indication comprises an explicit timing indication of the first but not of the second reference signal (dynamic scheduling of mini-slots avoids RS of slot-based transmission, Section 2.1, the RS of a regular slot would have an explicit timing indication whereas the mini-slots would have independent timing based on the schedule of the mini-slot).  

85. (New) The wireless transmitter of claim 77, wherein the control information comprises an explicit reference signal timing indication for at least one reference signal (dynamic scheduling of mini-slots avoids RS of slot-based transmission, Section 2.1, the RS of a regular slot would have an explicit timing indication whereas the mini-slots would have independent timing based on the schedule of the mini-slot).  

86. (New) The wireless transmitter of claim 77, wherein the slot of the second type is a mini-slot comprising a schedulable number of symbols, and the schedulable number of symbols is less than the number of symbols of a slot interval (mini-slots are dynamically scheduled with differing numbers of symbols, starting positions, and ending positions, Section 2.1). 
017997.2198 (P72388 US2)  
87. (New) A method for use in a wireless receiver of a wireless communication network, the method comprising: 
	receiving, from a transmitter of the wireless communication network, control information relating to a slot, wherein the control information includes an indication of a slot type (mini-slots are indicated to the UE dynamically, Section 2, this implies that slot type is indicated); and 
	determining, based on the indication of the slot type, whether the slot is of a first or a second type (mini-slots are indicated to the UE dynamically, Section 2, this implies that slot type is indicated), wherein a slot of the first type starts at a slot interval boundary and a slot of the second type either starts between slot interval boundaries and has arbitrary length or starts at a slot interval boundary and has reduced length (a mini-slot is described with these features in Section 1); 
	wherein, if the slot is of the second type, a reference signal timing indication is received as part of the control information (a mini-slot contains DMRS at position(s) relative to the start of the mini-slot, Section 1).  

88. (New) A wireless receiver comprising processing circuitry (920, 1020) operable to: 
	receive, from a transmitter, control information relating to a slot, wherein the control information includes an indication of a slot type (mini-slots are indicated to the UE dynamically, Section 2, this implies that slot type is indicated); and 
	determine, based on the indication of the slot type, whether the slot is of a first or a second type (R1-1700516, mini-slots are indicated to the UE dynamically, Section 2, this implies that slot type is indicated), wherein a slot of the first type starts at a slot interval boundary and a slot of the second type either starts between slot interval boundaries and has arbitrary length or starts at a slot interval boundary and has reduced length (a mini-slot is described with these features in Section 1); 
	wherein, if the slot is of the second type, a reference signal timing indication is received as part of the control information (a mini-slot contains DMRS at position(s) relative to the start of the mini-slot, Section 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any references not directly recited in this office action are utilized to demonstrate the state of the relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463